Citation Nr: 0836678	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC).  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1965 to 
August 1968.  The veteran died on August [redacted], 2006; the current 
appellant is the veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision letter by the 
RO.  

The appellant participated in an informal conference with the 
RO's Decision Review Officer (DRO) in April 2007.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The appellant was married to the veteran for less than 
one year at the time of his death.  

3.  The appellant married the veteran more than 15 years 
after the termination of the period of service in which the 
disease that caused the veteran's death was incurred.

4.  No children were born to the appellant and the veteran 
before or during their marriage.  



CONCLUSION OF LAW

The claim for DIC benefits is without legal merit.  
38 U.S.C.A. §§ 101, 103, 1304, 1310 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.205 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As will be explained, the claim lacks legal merit.  As the 
law, and not the facts, is dispositive of the claim, the 
specific duties to notify and assist imposed by VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

Nonetheless, considering the duties imposed by VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In June 2007 the RO sent the appellant a letter advising her 
that to establish entitlement to dependency and indemnity 
compensation, the evidence must show that the veteran died 
while on active duty or the veteran died from a service-
connected injury or disease and that the appellant was 
married to the veteran for one year or more, or for any 
period of time if a child was born to the appellant and the 
veteran, or, if a common law-type marriage existed, that the 
appellant and the veteran resided in a state that recognizes 
such marriages.  The appellant had ample opportunity to 
respond prior to the present adjudication.  

The Board accordingly finds that the appellant has received 
notice of the elements required to support her claim for 
service connection and has had ample opportunity to respond.  

The June 2007 letter also advised the appellant that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letter also advised the appellant 
that VA would make reasonable efforts to obtain relevant 
records from non-Federal agencies and entities if authorized 
by the appellant to do so.  

The Board finds that the RO's letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the appellant before the present adjudication.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
appellant.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed after 
notice was provided and prior to the present adjudication.  

As indicated, the RO has given the appellant notice of what 
was required to substantiate the claim on appeal, and the 
appellant was afforded opportunity to submit such information 
or evidence prior to the present adjudication.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant or her representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, only the appellant's status as a surviving 
spouse is at issue.  The other elements of Dingess are not in 
dispute or are not relevant to the present claim.

Nonetheless, in an attachment accompanying the May 2007 
Statement of the Case (SOC), the RO advised the appellant of 
the fourth and fifth Dingess elements (degree of disability, 
and effective date pertaining to the disability).  
Accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claim for DIC 
benefits.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  

The RO has obtained the veteran's service treatment record 
(STR) and any medical records from those VA and non-VA 
medical providers that the appellant has identified as having 
relevant records.  Neither the appellant nor her 
representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The appellant has been advised of her entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issue on appeal.  She requested and has been 
afforded an informal hearing before the RO's Decision Review 
Officer (DRO).  She did not request a formal hearing before 
the RO or the Board.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.
II.  Analysis

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).  

DIC may be paid to the surviving spouse of a veteran who died 
on or after January 1, 1957, and who was married to the 
veteran (1) before the expiration of 15 years after the 
termination of the period of service in which the injury of 
disease causing death was incurred or aggravated; (2) for one 
year or more prior to the veteran's death; or (3) for any 
period of time if a child was born of the marriage or was 
born to them before the marriage. 38 C.F.R. § 3.54 (2007).

The term "surviving spouse" means a person of the opposite 
sex who was married to the veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and who has not remarried or, in cases not 
involving remarriage, has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person. See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

Additionally, to qualify as a "surviving spouse," the 
appellant's marriage to the veteran must have been a marriage 
that was valid under the law of the place where either the 
parties resided at the time of the marriage or where the 
parties resided when the right to benefits accrued. See 38 
U.S.C.A. § 103(c); 38 C.F.R. §§ 3.1(j), 3.50(b).

In this case, the Board notes that, based on the evidence 
explained below, the laws of the State of New Jersey apply in 
determining whether the appellant meets the criteria for 
recognition as a "surviving spouse."  

An appellant can establish proof of a marriage by evidence 
such as a copy or abstract of the public record of marriage; 
a copy of the church record of marriage containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record; or the original certificate of marriage. 38 C.F.R. § 
3.205

Here, the record on appeal contains a copy of a marriage 
certificate showing that the appellant and the veteran were 
married on July [redacted], 2006, in New Jersey.  The Board finds 
that this evidence establishes the existence of a valid 
marriage between the appellant and the veteran.  

The record also contains evidence in the form of a copy of a 
death certificate establishing that the veteran died August 
[redacted], 2006, in New Jersey.   See 38 C.F.R. § 3.211.  

After careful review of the evidence, the Board, while 
sympathetic to the appellant's claim, finds that her marriage 
to the veteran does not meet the criteria for entitlement to 
DIC benefits.  See 38 C.F.R. § 3.54(c).   

First, the evidence shows that she was married to the veteran 
for only one day preceding his death.

The appellant has explained, and provided supporting 
evidence, that she had lived with the veteran in New Jersey 
since 1998.  However, according to New Jersey law, common law 
marriages entered into after 1939 are invalid.  See N.J.S.A. 
37:1-10 (2002).  Since the appellant is not claiming that she 
resided with the veteran prior to 1939, their period of 
cohabitation cannot qualify as a valid marriage under the 
laws of New Jersey.  

Accordingly, the appellant and the veteran were not married 
for one year prior to his death under New Jersey law as 
required to recognize the appellant as a surviving spouse.  
See id.; 38 U.S.C.A. § 103(c), 1304; 38 C.F.R. §§ 3.1(j), 
3.54(c), 3.50(a).

Second, the evidence shows that they were married more than 
15 years after the end of the period of active military 
service during which the disability causing the veteran's 
death was incurred.  See 38 C.F.R. § 3.54(c)(1).  

The appellant has noted that she and the veteran were married 
within 15 years following his diagnosis of cancer (in 2003).  
However, the record shows that the period of active service 
during which the veteran's cancer had its onset ended in 
August 1968.  Therefore, according to 38 C.F.R. §  
3.54(c)(1), the appellant and the veteran would have had to 
marry within 15 years of August 1968.  Since they did not, 
the criteria of 38 C.F.R. § 3.54(c)(1) are not met.  

Finally, the record on appeal does not show that any children 
were born to the appellant and the veteran either before or 
during their marriage. See 38 C.F.R. § 3.54(c).

In conclusion, the Board finds that basic eligibility to 
receive DIC benefits as the veteran's surviving spouse is not 
warranted. In cases such as this one, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426 
(1994).








ORDER

The claim for dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1310 is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


